



COURT OF APPEAL FOR ONTARIO

CITATION:  Simmonds v. Simmonds, 2013 ONCA 479

DATE: 20130716

DOCKET: C56555

Hoy A.C.J.O., Feldman and Simmons JJ.A.

BETWEEN

Garfield Simmonds

Applicant (Appellant)

and

Michelle Simmonds

Respondent (Respondent in Appeal)

Peter M. Callahan, for the appellant

Orlando da Silva Santos, for the respondent

Heard and released orally: July 5, 2013

On appeal from the order of Justice E. Ria Tzimas of the
    Superior Court of Justice, dated January 22, 2013.

ENDORSEMENT

[1]

The appellant appeals the January 22, 2013 order of the motion judge
    dismissing his motion for a finding that the respondent was in contempt of
    court because she had failed to comply with the August 3, 2012 order of Mossip
    J. requiring her to provide specified disclosure in respect of her income loss
    claim arising from the motor vehicle accident that occurred in 2004.

[2]

The motion judge reviewed the materials that had been provided and found
    that the respondent had complied with the order of Mossip J. and provided all
    relevant disclosure.

[3]

The appellant relies on
Pimiskern v. Brophey
,
2013 O.J. No. 505 to argue that an
    order dismissing a motion for contempt is a final order.

[4]

The respondent concedes that an order finding contempt is a final order
    but argues that because the motion judge dismissed the motion for contempt, the
    motion judges order is interlocutory and not binding on the trial judge, and
    that an appeal accordingly does not lie to this court.

[5]

We agree with the respondent and reject the conclusion reached in
Pimiskern
.

[6]

This appeal is accordingly dismissed for lack of jurisdiction.  Costs
    are fixed in the amount of $3,500 all inclusive.

Alexandra
    Hoy A.C.J.O.

K.
    Feldman J.A. 

Janet
    Simmons J.A.


